DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/10/2021 has been entered:  Claims 1 - 20 remain pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the cylindrical hollow body container” in line 4.  There is insufficient antecedent basis for this limitation in the claim as the term “hollow” has been removed from all previous references to the cylindrical body.

Claim 10 recites the limitation "the cylindrical hollow body container” in lines 4 - 5.  There is insufficient antecedent basis for this limitation in the claim as the term “hollow” has been removed from all previous references to the cylindrical body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauss et al. (US 2017/0235919 A1), hereinafter Bauss in view of Frey et al. (US 2013/0264390 A1), hereinafter Frey.

	Regarding claim 1, Bauss teaches a pharmaceutical container comprising a cylindrical container body defining a hollow chamber to receive a pharmaceutical substance, the hollow 
	Bauss further teaches a Near Field Communication (NFC) antenna arranged on the outer surface of the sidewall of the cylindrical hollow body (Figs. 2A and 2B, element 50; Paragraphs 34 and 47).
	Bauss does not teach the NFC antenna comprising one or more antenna windings, the antenna windings surrounding an interior space defined by the antenna windings, the interior space comprising a longitudinally extending portion and a circumferentially extending portion, wherein the longitudinally extending portion covers less than 180 degrees of the circumference of the sidewall.
	In the same field of endeavor, Frey teaches a transparent Radio Frequency Identification Device (RFID) antenna (Fig. 4B; Abstract) comprising a plurality of nested antenna windings surrounding an interior periphery (Fig. 4B, element 424; Paragraph 50).
	Frey does not explicitly teach the specific shape of the windings and the shape of the interior space defined by said windings. However, Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss such that the windings surround an interior space comprising a longitudinally extending portion arranged along two long edges of the window and a circumferentially extending portion, wherein the longitudinally extending portion covers less than 180 degrees of the circumference of the sidewall. Doing so would be obvious in order to 
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
	Regarding claim 2, the combination of Bauss and Frey substantially disclose the invention as claimed. Bauss further teaches the device being transparent (Paragraph 59 indicates the medicament container is often transparent to allow visual monitoring of the drug). As such, at least a portion of the sidewall would also be transparent.

	Regarding claim 3, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the longitudinally extending portion of the interior space having two ends and wherein one end of the longitudinally extending portion is attached to the circumferentially extending portion.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before 
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
	Regarding claim 4, the combination of Bauss and Frey substantially disclose the invention as claimed. Bauss further teaches a seal arranged on an upper part of the cylindrical container body wherein the sidewall extends substantially to the seal (Figs. 2A and 2B, element 54; Paragraph 48).

	Regarding claim 5, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly the interior space comprising a second circumferentially extending portion separated from the first circumferentially extending portion.

	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 6, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the longitudinally extending portion comprises a first end attached to the first circumferentially extending portion and a second end attached to the second circumferentially extending portion.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art 
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 7, the combination of Bauss and Frey substantially disclose the invention as claimed. Bauss further teaches the antenna being on a flexible substrate (Fig. 2A - 2B show the NFC chip folding around the cylindrical body) attaching a NFC tag using adhesive (Paragraph 70). Also, Frey further teaches an antenna deposited on a flexible transparent substrate (Fig. 1, element 116; Paragraph 41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Bauss and Frey to specifically 

	Regarding claim 8, the combination of Bauss and Frey substantially disclose the invention as claimed. Frey further teaches the antenna is attached to an NFC device being arranged within the interior space (Fig. 4B; Paragraph 50 indicates a IC device, defined in Paragraph 41 as a device containing software and circuitry, i.e. memory circuit and interface circuit as defined in the second to last paragraph on Page 11 of Applicant’s specification).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bauss and Frey to comprise the NFC device of Frey and to situate it within the interior periphery of the antenna. Doing so would allow for the storage of additional information (Paragraph 41 of Frey).
		
	Regarding claim 9, the combination of Bauss and Frey substantially disclose the invention as claimed. Frey further teaches a bridging portion including a connection pad in the interior space (Fig. 4B shows connection pads 424A and 424B; Paragraph 50 indicates these pads can be connected by a wire to couple to the IC device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bauss and Frey to comprise the pads and to connect the NFC device to the pads via a bridging portion. The use of pads 
	Bauss and Frey still do not explicitly teach the bridging portion and connection pad disposed in the circumferentially extending portion of the interior space.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss and Frey to comprise a circumferentially extending portion. Doing so would be obvious in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss also indicates use with RFID). Doing so would also predictably adjust the antenna coverage over the surface of the device.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to arrange said bridging portion and connection pad anywhere within the interior periphery, including in the circumferentially extending portion. Doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the connection pad and bridging portion would function the same in any location within the interior periphery so long as it was still connected to the antenna windings.



	Regarding claim 11, the combination of Bauss and Frey substantially disclose the invention as claimed. Bauss further teaches the device being transparent (Paragraph 59 indicates the medicament container is often transparent to allow visual monitoring of the drug). As such, at least a portion of the sidewall would also be transparent thus forming a window having a circumferential extension of at least 66% of the circumference of the cylindrical hollow container body.

	Regarding claim 12, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the one or more antenna windings having a winding width around the circumferentially extending portion which is substantially equal to a width of the circumferentially extending portion.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before 
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna winding of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 13, the combination of Bauss and Frey substantially disclose the invention as claimed. Frey further teaches one or more antenna windings have a winding width which is substantially the same along the entire circumference of the interior periphery (Fig. 4B shows a continuous winding width around the interior periphery).
	Further, Frey teaches that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss and Frey to specifically have a winding width which is the same along the entire circumference of the interior periphery. Changing the shape in this manner would be obvious in order to meet 

	Regarding claim 14, the combination of Bauss and Frey substantially disclose the invention as claimed. Bauss further teaches the device being transparent (Paragraph 59 indicates the medicament container is often transparent to allow visual monitoring of the drug). As such, at least a portion of the sidewall would also be transparent thus forming a window having a circumferential extension of at least 75% of the circumference of the cylindrical hollow container body.

	Regarding claim 15, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the longitudinally extending portion of the interior space covers less than 120 degrees of the circumference of the sidewall.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss and Frey such that the longitudinally extending portion covers less than 120 degrees of the circumference of the sidewall. Doing so would be obvious in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss 
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 16, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the longitudinally extending portion of the interior space covers less than 90 degrees of the circumference of the sidewall.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss and Frey such that the longitudinally extending portion covers less than 120 degrees of the circumference of the sidewall. Doing so would be obvious in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss also indicates use with RFID). Doing so would also predictably adjust the antenna coverage over the surface of the device.
In re Dailey et al., 149 USPQ 47.

	Regarding claim 17, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the longitudinally extending portion of the interior space covers between 60 degrees to 90 degrees of the circumference of the sidewall.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss and Frey such that the longitudinally extending portion covers between 60 and 90 degrees of the circumference of the sidewall. Doing so would be obvious in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss also indicates use with RFID). Doing so would also predictably adjust the antenna coverage over the surface of the device.
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the In re Dailey et al., 149 USPQ 47.

	Regarding claim 18, the combination of Bauss and Frey substantially disclose the invention as claimed. Fray (Fig. 4B) teaches using a plurality of antennas and antenna windings. As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna windings of Bauss to comprise the antenna arrangement as taught by Fray in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss also indicates use with RFID). Doing so would also predictably adjust the antenna coverage over the surface of the device.

	Regarding claim 19, Bauss teaches a pharmaceutical container comprising a cylindrical container body defining a hollow chamber to receive a pharmaceutical substance, the hollow container body comprising a sidewall, wherein the sidewall extends circumferentially around the cylindrical  container body (Fig. 2A; Paragraph 23 and 33).
	Bauss further teaches a Near Field Communication (NFC) antenna arranged on the outer surface of the sidewall of the cylindrical hollow body (Figs. 2A and 2B, element 50; Paragraphs 34 and 47).
	Bauss does not teach the NFC antenna comprising one or more antenna windings, the antenna windings surrounding an interior space defined by the antenna windings, the interior 
	In the same field of endeavor, Frey teaches a transparent Radio Frequency Identification Device (RFID) antenna (Fig. 4B; Abstract) comprising a plurality of nested antenna windings surrounding an interior periphery (Fig. 4B, element 424; Paragraph 50).
	Frey does not explicitly teach the specific shape of the windings and the shape of the interior space defined by said windings. However, Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss such that the windings surround an interior space comprising a longitudinally extending portion arranged along two long edges of the window and a circumferentially extending portion, wherein the longitudinally extending portion covers less than the circumference of the sidewall than the circumferentially extending portion. Doing so would be obvious in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss also indicates use with RFID). Doing so would also predictably adjust the antenna coverage over the surface of the device.
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the In re Dailey et al., 149 USPQ 47.

	Regarding claim 20, the combination of Bauss and Frey substantially disclose the invention as claimed. They do not explicitly teach the longitudinally extending portion of the interior space covers less than 180 degrees of the circumference of the sidewall.
	However, as previously stated Frey does teach that antenna geometries depend on the desired operating frequencies and that changing these antenna designs are known in the art (Paragraph 39). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the antenna windings of Bauss and Frey such that the longitudinally extending portion covers less than 120 degrees of the circumference of the sidewall. Doing so would be obvious in order to meet the desired operating frequency of the reading device and would predictably allow for analogous communication to an RFID device (recognized in Paragraph 39 of Frey; Paragraph 34 of Bauss also indicates use with RFID). Doing so would also predictably adjust the antenna coverage over the surface of the device.
	Further, it would have been an obvious matter of design choice to make the different shape of the antenna windings, and the resulting interior space, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection and 112(b) rejection previously set forth in the non-final office action mailed 11/10/2020. All previous objections and 112(b) rejections have been withdrawn. However, a new 112(b) rejection has been made in regards to claims 7 and 10 as amended.
	
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
In particular, Examiner argues Bauss and Frey do not render claim 1 unpatentable as they do not teach an interior space with a longitudinally extending portion and a circumferentially extending portion, or that said longitudinally extending portion covers less than 180 degrees of the sidewall.
	However, as cited above, Frey teaches that such a modification (i.e. changing the shape of the windings) is known in the art and affects operating frequency (Paragraph 39). As such, making the antenna windings and the interior space to have a specific shape would be within ordinary skill in the art. Further, such changes in shape do not affect the fundamental function of the antenna windings, nor do they provide any unexpected results, as the antenna windings merely serve to communicate information to other devices in the same manner in both the prior art references and in the instant invention.
	Applicant further states that the proposed modification would not have been well within the grasp of one of ordinary skill in the art. However, there is no evidence for this 
	Applicant’s arguments that claims 2 - 13 are allowable for the same reasons as claim 1 is moot as claim 1 remains rejected as indicated above.

	Although not relied upon, Examiner wishes to bring particular attention to Yide et al. (cited below in the conclusion section). Yide et al. teaches an NFC antenna with explicitly the same shape as Applicant (Figs. 1 and 2) and further that said shape is used to save space and avoid unnecessary energy coupling waste (last paragraph on Page 5 of the provided translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yide et al. (CN 206639934 U) is of particular relevance as it teaches an NFC antenna with a longitudinally extending portion and a circumferentially extending portion in the same manner as claimed (Figs. 1 - 2). 
Hickle et al. (US 2008/0061153 A1) teaches a cylindrical pharmaceutical container with an RFID antenna and much of the claimed structure.
Kyoama (US 2007/0285246 A1) teaches RFID tags with a number of different shapes and geometries(See Figs. 3A - 3E)
Puccini (US 2015/0307245 A1) teaches a capsule with an NFC antenna design largely analogous to the claimed design.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781